Case: 16-15114   Date Filed: 06/09/2017   Page: 1 of 9


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15114
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:16-cr-00019-CEM-TBS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

WILLIAM JAMES LEACH,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (Jun 9, 2017)

Before JORDAN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 16-15114     Date Filed: 06/09/2017   Page: 2 of 9


      Defendant William Leach appeals his conviction after pleading guilty to

enticing a minor to engage in sexual activity, in violation of 18 U.S.C. § 2422(b).

On appeal, Defendant argues that his guilty plea was not knowing and voluntary

because the district court failed to ensure that he understood the elements of the

charged offense. After careful review, we affirm.

I.    BACKGROUND

      According to the Presentence Investigation Report (“PSR”), beginning in

September 2015 and continuing through January 2016, Defendant enticed an

individual who had just turned 16 years old to engage in sexual activity.

Defendant befriended the victim in 2014, when she was 14 years old, by

conversing with her as she walked by his house on the way to the bus stop. As

their relationship progressed, he began buying her presents and driving her to and

from school. He used his cell phone to persuade the victim to send him sexually

explicit photographs and to engage in sexual conversation. Defendant later gave

the victim sexual paraphernalia and devices.

      On December 14, 2015, Defendant picked the victim up at her home,

brought her to a motel, and engaged in unlawful sexual activity with her. Shortly

thereafter, Defendant used the U.S. mail to send the victim two sexual devices.

This package was discovered by the victim’s mother, who contacted law

enforcement. The victim subsequently placed a controlled phone call to


                                          2
              Case: 16-15114     Date Filed: 06/09/2017   Page: 3 of 9


Defendant, monitored by law enforcement, in which Defendant told the victim that

he planned to send her new underwear to replace the ones he had taken from the

motel room. Defendant exchanged text messages with the victim, also monitored

by law enforcement, in which he told the victim he had booked another motel room

for them. Officers arrested Defendant near the victim’s home after following him

from the motel. A subsequent search of the motel room revealed, among other

things: (1) packaging for sexual devices; (2) a Valentine’s Day card containing

money for the victim; (3) condoms; (4) a package addressed to the victim

containing underwear; and (5) marijuana and alcohol.

      A federal grand jury issued an indictment charging Defendant with one

count of enticing a minor to engage in sexual activity, in violation of 18 U.S.C.

§ 2422(b). Defendant initially pled not guilty, but he later entered into a plea

agreement with the Government, in which he agreed to plead guilty to the single

count in the indictment.

      At the change of plea hearing, the district court placed Defendant under

oath. The district court told Defendant that it would go over specific information,

including the elements of the offense, the maximum penalties, and some highlights

from the plea agreement. The district court stated that the indictment charged

Defendant with sexual enticement of a minor, in violation of 18 U.S.C. § 2422(b).

The court explained that an offense under § 2422 had the following four elements:


                                          3
               Case: 16-15114     Date Filed: 06/09/2017    Page: 4 of 9


            First, that you knowingly persuaded, induced, enticed or
      coerced the victim, S.D., a minor, to engage in sexual activity.

          Second, that you did so using mail or a facility of interstate
      commerce to do so.

            Third, when you committed these acts, S.D. was less than 18
      years old; and

            Fourth, that by engaging in sexual activity, you could have been
      charged with a criminal offense under the laws of the state of Florida.

The court stated that the offense carried a mandatory minimum sentence of 10

years’ imprisonment and a statutory maximum of life imprisonment. Defendant

stated that he understood.

      Defendant also acknowledged that he had initialed each page of the plea

agreement and that his initials indicated that he understood the agreement. He had

also signed the plea agreement, again acknowledging that he had read and

understood the agreement.

      The district court also explained the rights that Defendant would waive by

entering a guilty plea. Defendant stated that he had reviewed a copy of the

indictment with his attorney. He then pled guilty to the single count of the

indictment. After confirming that Defendant was entering the plea freely and

voluntarily, the district court asked if Defendant still wished to plead guilty.

Defendant answered in the affirmative. Defendant affirmed that the Government’s

factual stipulation accurately reflected what the Government would prove at trial


                                           4
               Case: 16-15114    Date Filed: 06/09/2017    Page: 5 of 9


and he did not have any objections to that factual stipulation. The district court

accepted Defendant’s guilty plea, concluding that Defendant “intelligently, freely

and voluntarily waived his rights in entering the plea and that there is a factual

basis for the plea.”

      In preparation for sentencing, the probation officer prepared a Presentence

Investigation Report. Based on a total offense level of 31 and a criminal history

category of I, the PSR calculated a guideline range of 108 to 135 months’

imprisonment. Because the offense carried a mandatory minimum sentence of 10

years’ imprisonment, the guideline range became 120 to 135 months’

imprisonment.

      At the sentencing hearing, the district court adopted the factual statements

and guidelines calculations of the PSR without any objections. After recounting

the facts of the case, the district court noted that Defendant was a “dangerous

predator” and sentenced him to 288 months’ imprisonment. Defendant objected

only to the substantive reasonableness of the sentence. This appeal followed.

II.   DISCUSSION

      Defendant now argues for the first time on appeal that the district court

plainly erred under Federal Rule of Criminal Procedure 11 by failing to sufficiently

question him about his understanding of the nature of the charge. Specifically, he

asserts that the district court failed to interrogate him about whether he was the


                                           5
               Case: 16-15114      Date Filed: 06/09/2017    Page: 6 of 9


person who had persuaded or enticed the victim and whether he had used a means

of interstate commerce to do so.

      When a defendant raises a challenge under Rule 11 for the first time on

appeal, we review that argument for plain error. See United States v. Monroe, 353
F.3d 1346, 1349 (11th Cir. 2003). To establish plain error, a defendant must show

that: “(1) error existed, (2) the error was plain, (3) the error affected his substantial

rights, and (4) the error seriously affected the fairness, integrity or public

reputation of judicial proceedings.” United States v. Gandy, 710 F.3d 1234, 1240

(11th Cir. 2013). “In the context of a Rule 11 error, prejudice to the defendant

means ‘a reasonable probability that, but for the error, he would not have entered

the plea.’” United States v. Brown, 586 F.3d 1342, 1345 (11th Cir. 2009) (quoting

United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004)).

      The district court must ensure that a defendant’s guilty plea is knowing and

voluntary. See Fed. R. Crim. P. 11. When accepting a defendant’s guilty plea, the

district court must ensure that three core concerns of Rule 11 are met: “1) the

guilty plea is free from coercion; 2) the defendant understands the nature of the

charge; and 3) the defendant understands the consequences of his plea.” United

States v. James, 210 F.3d 1342, 1344 (11th Cir. 2000).

      There is no bright-line rule for determining whether a district court meets the

requirements of Rule 11 by ensuring that a defendant understands the nature of the


                                            6
                Case: 16-15114        Date Filed: 06/09/2017       Page: 7 of 9


charges against him. See United States v. DePace, 120 F.3d 233, 237 (11th Cir.

1997). Instead, this determination is made on a case-by-case basis and depends on

“the relative difficulty of comprehension of the charges and of the defendant’s

sophistication and intelligence.” Id. (quotation marks omitted).

       Here, the district court did not err, plainly or otherwise, by accepting

Defendant’s guilty plea because the record confirms that the district court satisfied

Rule 11 by adequately explaining the elements of the offense. See James, 210 F.3d

at 1344–45 (concluding that where the charges are simple, a district court can

typically satisfy the requirement that a defendant understands the charges against

him by reading the indictment and providing the defendant with a chance to ask

follow-up questions). During the guilty plea colloquy, the district court recited the

four elements that must be met in order to establish a violation of § 2422(b). 1

Defendant confirmed that he had received a copy of the indictment and had an

opportunity to discuss it with his lawyer. Defendant also acknowledged that he

had read and signed the plea agreement, which likewise contained the elements of

the offense. He stated that he understood the agreement and did not need more

time to review it. Moreover, the district court established that Defendant had



1
  Section 2422(b) of Title 18 of the United States Code makes it unlawful for whoever “using
the mail or any facility or means of interstate or foreign commerce . . . knowingly persuades,
induces, entices, or coerces any individual who has not attained the age of 18 years, to engage in
prostitution or any sexual activity for which any person can be charged with a criminal offense.”
18 U.S.C. § 2422(b).
                                                7
               Case: 16-15114     Date Filed: 06/09/2017   Page: 8 of 9


obtained a GED, which supports an inference that he could understand the nature

of the charges against him. See DePace, 120 F.3d at 237.

      As to Defendant’s specific argument that the district court did not adequately

explain the element of interstate commerce, it is true that this term may well be

less familiar to a layman than are other elements of the offense. See United States

v. Brown, 526 F.3d 691, 705 (11th Cir. 2008), vacated on other grounds, 556 U.S.
1150 (2009) (except for the element of “means of interstate commerce,” the

elements of § 2422(b) are not complex because they have the same meaning in

legal usage as they do in the course of routine usage). Nevertheless, the colloquy,

together with the indictment and the factual basis of the plea agreement agreed to

by Defendant, made clear what the term interstate commerce meant in the context

of Defendant’s acts. That is, the district court explained that Defendant

“knowingly persuaded, induced, enticed, or coerced a victim . . . using mail or a

facility of interstate commerce to do so.” The indictment states that Defendant

used both the mail and a facility of interstate commerce to entice the victim. And

the factual basis contained in the plea agreement, which Defendant agreed to,

stated that Defendant “used the United States mail, his Apple iPhone 6S, and the

Internet” to entice the victim.

      In further support of his argument that he did not understand the elements of

the offense when he entered his plea of guilty, Defendant points to the fact that he


                                          8
              Case: 16-15114     Date Filed: 06/09/2017    Page: 9 of 9


shook his head during the sentencing hearing when the district court referred to

him as a dangerous predator. He explains now that this head-shake was meant to

indicate his disagreement that he was the person who enticed or encouraged the

victim. The pertinent time for registering disagreement with the Government’s

factual proffer on that point, however, was at the plea hearing. At that plea

hearing, Defendant never challenged the facts contained in the factual proffer and

he admitted during the plea colloquy that the Government could prove those facts

at trial. One of those facts was that he committed the crime. Defendant likewise

did not object to the factual statements in the PSR.

      In addition, Defendant never moved to withdraw his guilty plea on the basis

that he did not understand the elements of the offense. Cf. Gandy, 710 F.3d at

1241 (concluding that a defendant who declined to withdraw his guilty plea could

not establish a reasonable probability that, but for the error, he would not have

entered a plea of guilty). Finally, although we find no error—plain or otherwise—

by the district court in accepting Defendant’s plea of guilty, even were there such

error, Defendant has not shown a reasonably probability that, but for the error, he

would not have pled guilty. See Dominguez Benitez, 542 U.S. at 83.

      Accordingly, Defendant’s sentence is AFFIRMED.




                                          9